Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, and 4 - 14 are presented for examining.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4 - 14 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent 11,150,118 (US Publication number; 2018/0087942).

Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited patented claims. See comparison Table below:

Regarding Claim 1; (Currently amended) A flow rate assembly comprising: 
a housing having: 
a housing axis;
  a first end having an inlet positioned along the housing axis; a second end having an outlet positioned along the housing axis; and 
a measurement channel extending along the housing axis and through a portion of the housing between the first and second ends of the housing, the measurement channel having a width perpendicular to the housing axis;
 a first outer cup portion positioned at least partly within the housing, the first outer cup portion comprising: 
a head portion connected to a wall of the housing: 
an elongate portion connected to the head portion, the elongate portion having a first face facing the measurement channel; and 
a plurality of at least one flow channels through the head portion configured to permit fluid to flow past the first outer cup portion through the plurality of at least one flow channels, each of the plurality of flow channels of the first outer cup portion having an end facing an end of another of the plurality of flow channels, so that a boundary wall is formed between facing ends, each boundary wall positioned symmetrical to another boundary wall relative to the housing axis; and 
a first transducer positioned along the housing axis and within the elongate portion, the transducer and sealed from fluid flow past the first outer cup portion, the first transducer having a width perpendicular to the housing axis and greater than the width of the measurement channel, the first transducer configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel;
wherein the first and second ends of the housing are configured to mate with an open pipe end in an in-line manner.  

 Patent 11,150,118 
1. (Currently Amended) A flow rate assembly comprising:
 a housing having:  
 a housing axis:
a first end having an inlet positioned along the housing axis; a second end having an outlet positioned along the housing axis; and
 a measurement channel extending along the housing axis and through a portion of the housing between the first and second ends of the housing, the measurement channel having an axis and having a width perpendicular to the housing axis;
 an outer cup portion positioned at least partly within the housing, the outer cup portion comprising: a head portion connected to a wall of the housing:
 an elongate portion connected to the head portion, the elongate portion having a first face facing the measurement channel and intersecting with the axis of the measurement channel; and 
at least one flow channel through the head portion configured to permit fluid to flow past the outer cup portion through the at least one flow channel; and a transducer positioned along the housing axis and within the elongate portion, the transducer sealed from fluid flow past the outer cup portion, the transducer having a width perpendicular to the housing axis and greater than the width of the measurement channel, the transducer configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel; wherein a ratio of a distance between the first face of the elongate portion and the measurement channel, as measured parallel to the housing axis, to the width of the transducer is less than 4:5, and wherein the first and second ends of the housing are configured to mate with an open pipe end in an in-line manner.


These are obvious variations to one of ordinary skill in the art since it is known to rearrange parts based on design choice (MPEP 2144).

Claim 2 corresponds with
Claim 2
Claim 4 corresponds with
Claim 4 
Claim 5 corresponds with 
Claim 5
Claim 6 corresponds with 
Claim 6 
Claim 7 corresponds with 
Claim 7 
Claim 8 corresponds with 
Claim 8 
Claim 9 corresponds with 
Claim 9 
Claim 10 corresponds with 
Claim 10 
Claim 11 corresponds with 
Claim 11 
Claim 12 corresponds with 
Claim 12 
Claim 13 corresponds with 
Claim 13 
Claim 14 corresponds with 
Claim 14 






















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 – 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gledhill et al (US PGPUB 2018/0087942 A1; hereinafter " Gledhill").

Regarding Claim 1; Gledhill teaches (title, also see paragraphs 0010 and 0026 “an ultrasonic flow rate measure device”) a flow rate assembly comprising:
a housing having (figure 1 body or housing 1, also see paragraph 0030);
a housing axis (110. also see paragraphs 0027 and 0033);
a first end having an inlet positioned along the housing axis (figure 4 also see paragraph 0040; “A pipe interface member 3 may be attached to either end of the body 1 to allow for connection with input and output pipes (not shown)”);
 a second end having an outlet positioned along the housing axis (figure 4 also see paragraph 0040; “A pipe interface member 3 may be attached to either end of the body 1 to allow for connection with input and output pipes (not shown)”); and 
a measurement channel extending (figure 4 also see paragraphs 0011,0030 and 0040, "External pipe 125 may be connected to the pipe interface members 3 such that fluid or gas may flow through the flow passage 11 in the body 1 from a liquid or gas source”) along the housing (1) axis and through a portion of the housing (1) between the first and second ends of the housing (1), the measurement channel (figures 1 and 11 A-D also see paragraphs 0027 and 0033; “along the same axis, parallel to the centerline 110 through the body 1”) having a width [see paragraphs 006, 0028 and 0029] perpendicular to the housing (1) axis;
 a first outer cup portion (figures 2 and 11 also see paragraphs 0031 – 0033) positioned at least partly [see paragraphs 006 and 007] within the housing (1), the first outer cup portion comprising:
a head portion (figures 2, 3 and 9 a top surface of the chassis 2, also see paragraphs 0039 and 0043) connected to a wall of the housing (figure 9 also see paragraphs 0011 and 0039; “a top surface of the chassis 2 at an angle to the centerline 110”);
an elongate portion (figures 1, 2 and 4, also see paragraphs 0011 and 0038 "may be provided to secure the pipe interface members 3 to the body 1”) connected to the head portion (figure 9, also see paragraph 0039 "a top surface of the chassis 2"), the elongate portion having a first face facing the measurement channel (figure 4 also see paragraph 0040);
a plurality of at least one flow channels (11) through the head portion configured to permit fluid to flow past the first outer cup portion through the plurality of at least one flow channels (figures 1 and 12 also see paragraph 0044); each of the plurality of flow channels (11) of the first outer cup portion(figures 2 and 11 also see paragraphs 0031 – 0033) having an end facing an end of another of the plurality of flow channels (figures 7 and 8 The flow channels 68a and 68b, also see paragraph 0038), so that a boundary wall (figures 7 and 8 boundary walls 66a and 66b) is formed between facing ends (figures 4, 7 and 8), each boundary (66a and 66b) wall positioned symmetrical to another boundary wall (66a and 66b) relative to the housing axis (figures 7 and 8 also see paragraph 0038); and
a first transducer (figure 1 transducer 7a and 7b) positioned along the housing axis [paragraphs 0015 and 0017] and within the elongate portion, the transducer (7) and sealed from fluid flow past the first outer cup portion (figure 4, also see paragraph 0040; “The opening 12 within the body 1 may be sealed from the outside environment using the removable cover 6”), the first transducer (7a and 7b) having a width perpendicular to the housing axis and greater than the width of the measurement channel [paragraph 0029, "Since the annular diameter of the flow passage of the inline flow meter can be controlled at the time of manufacture, several models with varying annular diameters can be made. External pipes of varying diameters may be connected to each mode! Of the inline flow meter"], the first transducer (7a and 7b) configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel (figure 12 a signal 9 generated from transducer 7a, also see paragraph 0034),
wherein the first and second ends of the housing are configured to mate with an open pipe end in an in-line manner (abstract, figure 1, an inline ultrasonic transducer assembly 100, see paragraph 30).

Regarding Claim 2; Gledhill teaches a second outer cup portion (figure 1, the bottom portion is not labeled, also see paragraphs 0010 and 0011) positioned at least partially within the housing (1), the second outer cup portion (figure 1) comprising:
an outer head portion connected to a wall (66a and 66b) of the housing (1);
an elongate portion connected to the outer head portion (figure 11 A-D, also see paragraphs 0039 and 0043): and a plurality of at least one flow channels through the outer head portion configured to permit fluid to flow past the second outer cup portion through the plurality of at least one flow channels (abstract, also see paragraphs 0010 and 0028; “a cylindrical flow passage through the body connecting the first end and the second end7’): each of the plurality of flow channels (11) of the second outer cup portion having an end facing an end of another of the plurality of flow channels (11), so that a boundary wall is formed between facing ends, each boundary wall (66a and 66b) positioned symmetrical to another boundary wall (66a and 66b) relative to the housing axis (figure 4 also see paragraph 0040; “A pipe interface member 3 may be attached to either end of the body 1 to allow for connection with input and output pipes (not shown)”); and
a second transducer (figure 1 transducer 7b) positioned within the elongate portion (figure 1 transducer chassis 2) of the second outer cup portion and sealed from fluid flow past the second outer cup portion (figure 1 extruded body or housing 1 with pipe interface members 3), the second transducer (7b) having a width perpendicular to the housing axis (figure 1 housing 1) and greater than the width of the measurement channel (figure 1 - 4 and 11 A-D also see paragraphs 0028 and 0036 “at the time of manufacture of the transducer assembly 100, and depends on variables such as the diameter of the flow-passage, the thickness of the annular wail 13, etc.”),
wherein the second transducer (7b) is configured generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel toward the first transducer (figure 12 a signal 3, also see paragraph 0026 and 0034 “in some such embodiments, as shown in FIG. 12, a signal 9 is emitted from one transducer 7a, passed through the annular wall 13 of the flow passage 11 in the body 1 and through the fluid within the flow passage 11, reflected off of the wall 13 of the flow passage, and received by the other transducer 7b installed on the same side of the flow passage 11”).

Regarding Claim 4; Gledhill teaches (figure 1 the pipe interface members 3, also see paragraphs 0038 and 0040), wherein the first outer cup portion includes an outlet channel extending between an interior of the elongate portion and an exterior of the elongate portion.

Regarding Claim 5; Gledhill teaches (figures 1 and 4 also see paragraphs 0011, 0030 and 0040), wherein the outlet channel extends through at least one boundary wall.

Regarding Claim 6; Gledhill teaches (figures 1 and 4 also see paragraphs 0030 and 0040: each side of cover 6 could be a portion which is not labeled), wherein the housing (1) comprises a first housing portion (upper side of housing which is not labeled), a second housing portion (lower side of housing which is not labeled), and third housing portion (each side of housing which is not labeled) positioned between the first and second housing portions (upper side of housing which is not labeled), wherein the measurement channel extends through the third housing portion (each side of housing which is not labeled).

Regarding Claim 7; Gledhill teaches (figures 1 - 5 and fig. 9, ultrasonic transducer 7a and 7b are electrical component), wherein one or more electrical components (7a and 7b) are positioned within a space between the third housing portion (each side of housing which is not labeled) and the first housing portion (upper side of housing which is not labeled).
Regarding Claim 8; Gledhill teaches (title, also see paragraphs 0010 and 0026 “an ultrasonic flow rate measure device’] a flow rate assembly comprising:
a housing having (figure 1 body or housing 1, also see paragraph 0030);
a housing axis(figures 11C, also see paragraphs 0027 and 0033);
a first end having an inlet positioned along the housing axis (figure 4 also see paragraph 0040; “A pipe interface member 3 may be attached to either end of the body 1 to allow for connection with input and output pipes (not shown)”);
a second end having an outlet positioned along the housing axis (figure 4 also see paragraph 0040; “A pipe interface member 3 may be attached to either end of the body 1 to allow for connection with input and output pipes (not shown)”);
a measurement channel extending (figure 4 also see paragraphs 0011,0030 and 0040, "External pipe 125 may be connected to the pipe interface members 3 such that fluid or gas may flow through the flow passage 11 in the body 1 from a liquid or gas source”) along the housing (1) axis and through a portion of the housing (1) between the first and second ends of the housing (1), the measurement channel (figures 1 and 11 A-D also see paragraphs 0027 and 0033; “along the same axis, parallel to the centerline 110 through the body 1”) having a width (paragraphs 006, 0028 and 0023) perpendicular to the housing (1) axis; and
a first housing chamber between the measurement channel and the inlet (figures 1 and 2 also sea paragraphs 0038 and 0040), as measured along the housing axis (1), the first housing chamber having a tapered inner wall (figure 1 an annular wall 13 and 14 and figures 7 and 8 Boundary wall 66a and 66b);
a first outer cup portion positioned at least partly [paragraphs 006 and 007] within the first housing chamber (1), the first outer cup portion comprising: 
a head portion connected to a wall (66a and 66b) of the housing (figure 7 -  9 also see paragraphs 0011 and 0039; “a top surface of the chassis 2 at an angle to the centerline 110");
an elongate portion connected to the head portion figure 9, also see paragraph 0033 "a top surface of the chassis 2”), the elongate portion having a tapered portion between the first face and the inlet (figures 1 and 2 also see paragraphs 0038 and 0040), and the measurement channel (11);
at least one flow channel through the head portion configured to permit fluid to flow past the first outer cup portion through the at least one flow channel (figures 1 and 12 also see paragraph 0044); and
a transducer (figure 1 transducer 7a and 7b) positioned along the housing axis [paragraphs 0015 and 0017] and within the elongate portion, the transducer (7a and 7b) and sealed from fluid flow past the first outer cup portion (figure 4, also see paragraph 0040: The opening 12 within the body 1 may be sealed from the outside environment using the removable cover 6”), the transducer (7a and 7b) having a width perpendicular to the housing axis and greater than the width of the measurement channel [paragraph 0029, “Since the annular diameter of the flow passage of the Inline flow meter can be controlled at the time of manufacture, several models with varying annular diameters can be made. External pipes of varying diameters may be connected to each model of the inline flow meter”], the transducer (7a and 7b) configured to generate an ultrasonic signal and to direct the ultrasonic signal through the measurement channel (figure 12 a signal 9 generated from transducer 7a, also see paragraph 0034),
wherein the housing (1) comprises a first housing (upper side of housing which is not labeled), a second housing (lower side of housing which is not labeled), and a third housing (each side of housing which is not labeled), the third housing (each side of housing which is not labeled)  positioned between the first housing (upper side of housing which is not labeled) and the second housing (lower side of housing which is not labeled), the flow rate assembly comprising at least one circuit board mounted ( figure 17 also see paragraph 0090) within a housing interior (figure 17 the housing interior 123 also see paragraph 0062) formed between the first housing (upper side of housing which is not labeled) and the third housing (each side of housing which is not labeled).

Regarding Claim 9; Gledhill teaches, wherein the head portion of the first outer cup portion forms a port for receiving a wire which communicates with the housing interior (figures 4 the wire is not shown, also see paragraph 0065) formed between the first housing and the third housing (figure 4 housing 26 also see paragraph 0065).

Regarding Claim 10; Gledhill teaches, comprising an electrical component (figure 17 electrical components 143 and 145 also see paragraph 0090) mounted within a housing interior (123) formed between the second housing and the third housing (figures 4 and 17).

Regarding Claim 11; Gledhill teaches, comprising a cap positioned at the first end of the housing and forming the inlet, wherein the cap is configured to engage with an open fluid conduit (figure                                                    1; also see paragraphs 0030 and 0040 “A stainless steel water fight cover 6 may be installed over the opening 112 in the body 1 to protect the transducer chassis 2 from damage”), and  the cap is spin welded to the first outer cup portion (see paragraphs 0007, 0011 and 0040; “a cover may be configured to create a wafer-tight seal around the mounting space”).

Regarding Claim 12; Gledhill teaches, wherein the head portion of the first outer cup portion forms a port for receiving a wire which communicates with the housing interior formed between the first housing and the third housing (figures 4 the wire is not shown, also see paragraph 0065) and the transducer is fluidly isolated from fluid flowing through the assembly (figure 1 also see paragraphs 28 and 30; “The transducer chassis 2 having one or more transducers may be coupled to a machined, molded, or extruded body or housing 1 with pipe interface members 3 secured to either end of the body 1).

Regarding Claim 13;  Gledhill teaches, comprising an inner cup portion positioned at least partially within the elongate portion of the first outer cup portion, wherein the transducer is positioned within the inner cup portion and wherein a connection between the inner cup portion and the first outer cup portion forms a seal to inhibit or prevent fluid ingress into the elongate portion of the first outer cup portion (figures1and 4 also see paragraphs 0011,0030 and 0040 "The opening 12 within the body 1 may be sealed from the outside environment using the removable cover 8”).

Regarding Claim 14; Gledhill teaches, wherein the inner cup portion has a flat face facing the measurement channel (figures 2, 9 and 11 also see paragraphs 0039 and 0043; “the transducer chassis 2 has a hollowed-out section or pocket 35 configured such that the piezo member 20 may be installed flat against the angled interior surface of the pocket 35 'within the transducer chassis 2”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed E Keramet-Amircolai whose telephone number is 571-272-4323. The examiner can normally be reached between 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.








/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2855